The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2015

                                       No. 04-15-00289-CR

                                    Rodney Joe GARRETT,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3151
                           Honorable Steve Hilbig, Judge Presiding

                                         ORDER
       On May 11, 2015, the trial court appointed Michael Young, Bexar County Chief Public
Defender, to represent appellant in this appeal. On May 21, 2015, Assistant Public Defender
Richard Dulany Jr. filed a notice of entry of appearance as lead counsel. On October 2, 2015, Mr.
Dulany filed a motion to withdraw as counsel in this appeal, stating he is no longer employed by
the Bexar County Public Defender’s Officer. Mr. Dulany’s motion to withdraw as counsel is
GRANTED.

        On September 21, 2015, Mr. Young filed a motion for extension of time to file
appellant’s brief which was granted by this court. On October 5, 2015, Assistant Public Defender
Michael D. Robbins filed a notice of designation of new lead counsel. In accordance with this
court’s previous order granting an extension of time to file appellant’s brief, appellant’s brief is
due November 9, 2015.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court